                 Case:16-01521-jtg                  Doc #:38 Filed: 02/21/2019                         Page 1 of 2




B 2100A (Form 2100A) (12/15)



                       UNITED STATES BANKRUPTCY COURT
                                    Western District of Michigan (Grand Rapids)

In re Teri Colbert                                            ,                                Case No. 16-01521




                  TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.


Bill Me Later, Inc., as Servicer for Synchrony Bank                          Comenity Capital Bank
        Name of Transferee                                                          Name of Transferor

Name and Address where notices to transferee                                 Court Claim # (if known): 9
should be sent:                                                              Amount of Claim: $580.92
    SYNCHRONY BANK                                                           Date Claim Filed: July 12, 2016
    c/o Weinstein & Riley, P.S.
    2001 Western Ave, Ste 400
    Seattle, WA 98121
Phone: (877) 332-3543                                                        Phone:
Last Four Digits of Acct #: 5723                                             Last Four Digits of Acct. #: 5723

Name and Address where transferee payments
should be sent (if different from above):
    SYNCHRONY BANK
    c/o Weinstein & Riley, PS
    PO Box 3978
    Seattle, WA 98124-3978
Phone: 877-332-3543
Last Four Digits of Acct #: 5723


I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By: /s/Thomas Young, Supervisor                                              Date: February 21, 2019
        Transferee/Transferee's Agent


Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
              Case:16-01521-jtg      Doc #:38 Filed: 02/21/2019        Page 2 of 2




                                CERTIFICATE OF SERVICE

        I hereby certify, under penalty of perjury pursuant to 28 U.S.C. Sec. 1746, that a true and
correct copy of the Transfer of Claim Other Than for Security was served on the following parties
by electronic service via the Court's ECF filing system or by first-class mail on February 21,
2019:

Trustee via E-Filing                              Debtors' Counsel via E-Filing
BARBARA P FOLEY                                   JEFFREY D MAPES
ecf@chpt13.com                                    jeff@mapesdebt.com




                                                  /s/ Thomas Young, Supervisor
                                                  Thomas Young, Supervisor
